Title: To James Madison from John Gavino, 26 January 1804 (Abstract)
From: Gavino, John
To: Madison, James


26 January 1804, Gibraltar. No. 142. Last wrote on 15 Jan. “I now anex you Copy of a Letter from the Danish Consul at Tripoly Mr: Nissen dated 2d: November last; Also a Dispatch received Yesterday from Consul Simpson of Tangeir.
“Only 8 Sail of the expected dispersed Convoy from England have as yet arrived.
“Our Brig Argus Lieut: Hull Saild a few days ago to Cruise has been at Tanger & suppose her now at Cadiz.”
 

   
   RC and enclosure (DNA: RG 59, Gibraltar, vol. 2). RC 1 p.; docketed by Wagner as received 21 Mar. For enclosure, see n. 1.



   
   Gavino enclosed a copy of Nicolai C. Nissen to the Danish consul at Marseilles, 2 Nov. 1803 (1 p.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 3:182), informing him of the grounding of the Philadelphia and the capture of the crew. Nissen reported that the more than twenty-five officers were staying in the American house but that “the Populace here stripd them of every thing as soon as they came on shore … so that they have nothing but what they wore on.” Nissen added: “I am doing all what I can to render their situation supportable.”



   
   See Gavino to JM, 15 Jan. 1804.


